Citation Nr: 0816536	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-20 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral trench foot (cold injury), prior to January 12, 
1998, on appeal from an initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a cold injury of the right lower extremity, 
after January 11, 1998, and prior to January 4, 2005, on 
appeal from an initial grant of service connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a cold injury of the left lower extremity, 
after January 11, 1998, and prior to January 4, 2005, on 
appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from March 1939 to November 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma.  The veteran testified before the 
undersigned via a videoconference hearing with the veteran 
sitting in Muskogee, Illinois.  The hearing occurred in 
February 2008 and a transcript was prepared.  Said transcript 
has been included in the claims folder for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.
 
2.  Prior to January 1998, the veteran's service-connected 
residuals of the feet were manifested by repeated swelling, 
tenderness, and discoloration.  

3.  Between January 1998 and January 2005, the veteran's 
service-connected cold injury residuals of each foot were 
manifested by pain or numbness plus nail abnormalities and 
locally impaired sensation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the schedular criteria for a 30 percent disability evaluation 
for the residuals of frozen feet, from April 1, 1946, to 
January 12, 1998, have been met for the time period 
extending.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.104, Diagnostic Code 7122 (1997).

2.  Resolving all reasonable doubt in the appellant's favor, 
the schedular criteria for a 30 percent disability evaluation 
for the residuals of a cold injury of the right lower 
extremity, after January 11, 1998, and prior to January 4, 
2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.104, Diagnostic Code 7122 (2007).

3.  Resolving all reasonable doubt in the appellant's favor, 
the schedular criteria for a 30 percent disability evaluation 
for the residuals of a cold injury of the left lower 
extremity, after January 11, 1998, and prior to January 4, 
2005, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.104, Diagnostic 
Code 7122 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As background for how this claim is now before the Board, the 
record indicates that the veteran submitted a claim in 
December 1944 for entitlement to service connection for 
bilateral trench foot (cold injury).  The RO failed to issue 
a decision on the merits of the claim and this issue remained 
unadjudicated.  Then, in April 2005, the RO finally granted 
service connection for the residuals of a cold injury (trench 
foot) to the right foot and left lower extremities.  An 
effective date of September 24, 2001, was assigned.  This 
grant was made after the veteran submitted a new claim for 
benefits.  This grant was not based on the unadjudicated 1944 
claim.  The veteran appealed the effective date that was 
assigned claiming that it should be earlier.

On appeal, the Board found that the December 1944 claim had 
remained open and unadjudicated.  As such, the effective date 
assigned for service connection should have been November 29, 
1944, the day after the veteran's separation from service.  
The claim was then returned to the RO for the assignment of a 
disability evaluation.  The RO then assigned a 10 percent 
disability evaluation in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 7122.  The rating was determined to be in 
effect from November 29, 1944, to January 12, 1998.  Because 
of a change in the rating criteria, the disability was then 
bifurcated into two separate disabilities - one affecting the 
right foot/leg and the other affecting the left foot/leg.  
See changes to the VA Schedule for Rating Disabilities, 
effective as of January 12, 1998 (62 Fed. Reg. 65,207-224 
(1997)).

After the issue was bifurcated, the RO assigned a 10 percent 
rating for each appendage.  With respect to the left lower 
extremity, a 10 percent rating was determined to be in effect 
from January 12, 1998, to May 11, 2004, when a 20 percent was 
assigned.  The 20 percent rating remained in effect until 
January 4, 2004 - on that date a 30 percent rating was 
assigned.  For the right lower extremity, a 10 percent 
evaluation was assigned for the time period ranging from 
January 12, 1998, to January 4, 2005.  A 30 percent rating 
was awarded on January 4, 2005.  

The appellant was notified of the RO's action.  Following 
said notification, the veteran submitted an appeal claiming 
that his disabilities should be assigned a 30 percent rating 
from the date in which service connection was granted.  The 
RO has denied the veteran's request and he has appealed to 
the Board for review.  The Board does note that the RO and 
the veteran's attorney has crouched the issue in terms of the 
assignment of an earlier effective date.  However, Fenderson 
v. West, 12 Vet. App. 119 (1999), applies because the appeal 
arises for the initial rating assigned to a disability upon 
the awarding of service connection.  As such, the issues have 
been reworded as has been noted on the front page of this 
action.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The RO sent the veteran letters in May 2001, November 2001, 
April 2003, October 2004, and December 2004, before the 
initial RO decision that effectuated the Board's July 2005 
decision in awarding service connection and disability 
ratings were assigned.  These letters informed the veteran of 
the evidence needed to substantiate the claim for service 
connection and of his, and VA's, respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the VA.

Since the RO's letters preceded the initial grant of service 
connection, the RO did not provide notice of the evidence 
needed to substantiate the claim for an increased (initial) 
rating.  However, VA is not required to provide separate 
notice under 38 U.S.C.A. § 5103(a) with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (cited at 69 Fed. Reg. 25,180 (2004)); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Nevertheless, VA subsequently provided notice as to the 
higher rating issues in a June 2006 statement of the case and 
in an April 2007 supplemental statement of the case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
The record indicates that the veteran did undergo a VA 
medical examination in the course of the original appeal and 
the results from that examination have been included in the 
claims folder for review.  The Board finds that the VA has 
met its duty to assist the veteran in obtaining a medical 
examination of the veteran.  The Board will, therefore, 
consider the claim based on the evidence previously 
developed.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself to this opportunity and 
did provide testimony via a videoconference hearing in 
February 2008.  The veteran, through his attorney, expressed 
his disagreement with the original rating action and the 
assignment of ratings that were less than 30 percent.  The 
appellant was given notice that the VA would help him obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant and his representative have proffered numerous 
documents and statements in support of the veteran's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection and he was given information 
concerning disability ratings, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board will be granting the veteran's request for an increased 
evaluation and the effective dates are set by law, any 
questions as to the effective date or the rating criteria to 
be assigned are rendered moot.

Also, according to Vazquez-Flores v. Peake, 27 Vet. App. 37 
(2008), for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in the VCAA notices cited above and in the SOC and the SSOC.  
Cumulatively, the veteran was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

In the case currently before the Board, the VCAA notice did 
not make specific reference to Diagnostic Code 2034 of the 
1934 Schedule for Rating Disabilities or Diagnostic Code 
7122, of 38 C.F.R. Part 4 (1997) and (2007).  In Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May 16, 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
mere act of submitting evidence does not demonstrate actual 
knowledge.  See Vazquez-Flores.  In this instance, the 
veteran and his representative demonstrated his awareness 
through his various submissions to the VA over the course of 
this appeal.  The appellant's representative has submitted a 
number of letters that have included copies of the various 
criteria used for evaluating trench foot from 1944 to the 
present.  She has also provided argument with respect to 
those criteria.  It seems apparent that the appellant, 
through his representative, is aware of what was required in 
order for a higher disability to be assigned.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the statement of the case 
along with the supplemental statement of the case and the 
claimant was told why a higher rating was not warranted under 
that criteria.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may be a VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, there is no error.  
Here, the appellant is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the appellant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing increased 
ratings claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issues before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

The rating criteria in effect from 1944 to the present 
include the following:

Residuals of frozen feet, nonsymptomatic 
shall be rated 0 percent.  

With persistent swelling, tenderness, 
redness, skin changes, attributable to 
reexposure following frozen feet and 
actually productive of disability shall 
be rated 10 percent. 

Diagnostic Code 2034, Extension Number 6, Veterans 
Administration Schedule for Rating Disabilities, 1933 
edition.

Under the rating criteria in effect from April 1, 1946, and 
prior to January 12, 1998, for evaluation of residuals of 
frozen feet, Diagnostic Code 7122 provides for a 10 percent 
disability evaluation for mild residuals of bilateral frozen 
feet or chilblains.  The next higher evaluation of 30 percent 
requires bilateral persistent moderate swelling, tenderness, 
redness, et cetera.  A 50 percent rating requires bilateral 
loss of toes, or parts, and persistent severe symptoms.  38 
C.F.R. § 4.104 Diagnostic Code 7122 (effective from April 1, 
1946, and prior to January 12, 1998).

Under the rating criteria for evaluation of residuals of cold 
injuries, as modified effective January 12, 1998, when there 
are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent disability 
evaluation is warranted.  When there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 20 
percent disability evaluation is warranted.  When there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 30 percent disability evaluation is 
warranted.  38 C.F.R. § 4.104 Diagnostic Code 7122 (effective 
January 12, 1998).  Note 2 directs VA to evaluate each 
affected part separately and combine the ratings in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.

The rating criteria for residuals of cold injury were again 
amended, effective August 13, 1998, to incorporate comments 
VA had received on the proposed criteria.  See 63 Fed. Reg. 
37778 through 37779 (July 14, 1998).  The additional 
amendment clarifies that disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, et cetera, should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion. 63 Fed. Reg. 37779 (July 
14, 1998). 

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).

As reported above, the veteran was assigned a 10 percent for 
trench foot in accordance with the rating criteria in effect 
prior to January 1998.  The RO assigned this rating for the 
period stemming from the day after the veteran was released 
from active duty (November 29, 1944) to the date in which the 
rating criteria was changed (January 12, 1998).  

After further reviewing the laws and regulations in effect at 
the time in which service connection was granted, the Board 
notes that an error has occurred in the assignment of the 
rating.  This error has been pointed out by the appellant's 
attorney's statements in support of the claim.  Specifically, 
from the effective date of the claim November 29, 1944 until 
April 1, 1946, the diagnostic criteria in effect were 
Diagnostic Code 2034.  It was subsequently changed with the 
adoption of 38 C.F.R. Part 4, Diagnostic Code 7122 (1946).  
However, the RO did not apply Diagnostic Code 2034.  Instead, 
it applied Diagnostic Code 7122, which did not become 
effective until April 1, 1946.  Such application may not be 
accomplished; to do so would be in violation of Green v. 
Brown, 10 Vet. App. 111 (1997) and 38 U.S.C.A. § 5110(g) 
(West 2002).  In other words, the RO was prohibited from 
applying the rating criteria found at Diagnostic Code 7122, 
and should have, instead, applied the rating criteria found 
at Diagnostic Code 2034.  The Board believes that this is a 
technical change and such a change does not materially effect 
the outcome of the veteran's claim.  The Board further notes 
that in the veteran's attorney's statement to the Board, 
dated February 2008, admitted that the highest disability 
evaluation that could have been assigned for this period of 
time was that of 10 percent.  A 10 percent rating was 
assigned and since the veteran's representative has said that 
such a rating was proper, further discussion of the matter 
does not appear to be appropriate.  As the Board is making a 
technical correction, and since the correction is in 
agreement with the contentions made by the veteran and his 
attorney, the Board finds that this matter is resolved.  

The question therefore becomes whether a disability in excess 
of 10 percent should be assigned to the veteran's 
disabilities for the period extending from April 1, 1946, to 
January 12, 1998, and then from January 11, 1998, to January 
4, 2005.  

A review of the veteran's service medical record indicates 
that while he was stationed overseas during World War II, he 
suffered from immersion foot, i.e., trench foot or frozen 
feet.  The record indicates that in 1944 the veteran received 
repeated treatments for this condition.  The records further 
report that he was suffering from bilateral trench foot and 
that it was moderate in severity.  The veteran's feet were 
shown to be swollen, tender, red in color, and productive of 
pain.

Per the claims folder, it appears that the veteran was put 
before a medical board in November 1994.  The reason for the 
medical board was the fact that while participating in the 
Battle of Anzio, the veteran had suffered from a nervous 
breakdown.  The medical board was asked to determine whether 
the veteran's psychiatric disorder was caused by his military 
service and if said psychiatric disorder disqualified the 
veteran from further service in the US Army.  The medical 
board paperwork did not discuss or mention the veteran's 
trench foot residuals.  Following the medical board, the 
veteran was discharged from the service.  This occurred on 
November 28, 1944.  

The veteran returned to Oklahoma and submitted a claim for VA 
compensation benefits.  In May 1945, the veteran underwent a 
VA examination of his ankles and feet.  Prior to the exam, 
the veteran complained of pain and weakness.  He further 
stated that his feet swelled.  After examining the feet, the 
doctor diagnosed the veteran as having bilateral flat feet.  
The examiner did not comment on any swelling of the feet nor 
did he opine that the veteran's trench foot was asymptomatic.  
The examiner did not comment on why the veteran continued to 
suffer from pain and weakness in the feet.  Moreover, the 
doctor did not discuss why bilateral flat feet had not been 
diagnosed in service (when the veteran was seen on numerous 
occasions for problems with his feet) and he did not provide 
comments on whether the trench foot residuals were producing 
overlapping symptoms with respect to the then newly diagnosed 
flat feet.  

The next examination of record was accomplished in January 
2005.  Before the examination, the veteran told the doctor 
that he suffered from pain in both feet.  He state that he 
had stiffness and swelling of the feet.  When examined, the 
feet were found to have a purplish tinge to the heel of both 
feet.  There were atrophic skin changes in the form of 
thinning skin, the absence of hair, and dystrophic nails.  
The range of motion was noted to be restricted "by 
history".  The doctor concluded that there was some nerve 
damage in both feet.  The diagnosis given was cold injury to 
both feet - status post frostbite of both feet - with 
resulting atrophic skin changes, chronic fungal infections, 
nail changes, hair loss, and peripheral neuropathy.  The 
Board does note that the veteran was not diagnosed with 
bilateral flat feet.  

In conjunction with the veteran claim that was ultimately 
decided in the previously noted July 2005 Board decision and 
in conjunction with the present action, the veteran has 
provided testimony before the Board on two different 
occasions.  During those hearings, the veteran has 
consistently described the symptoms and manifestations he has 
experienced with respect to his trench foot residuals.  He 
has described swelling and redness.  He has reported pain, 
discomfort, and a feeling of weakness.  Additionally, he has 
described repeated toenail loss over the years along with 
discoloration of both feet.  Moreover, he has stated that 
over the years, his feet have been very sensitive to 
temperature changes in general and they have been extremely 
sensitive to the cold.  

The record reflects that the VA has attempted to obtain 
copies of the veteran's post-service medical records.  
Despite letters being sent to the veteran's various doctors, 
the claims folder does not contain all of the records from 
all of the doctors that the veteran has claimed treated him 
since his discharge from service in 1944.  Many of the 
medical providers that were doing business in the late 1940s, 
1950s, and 1960s appear to have gone out of business or have 
died.  Other doctors have responded by saying that they no 
longer have copies of the veteran's records.  The Board thus 
acknowledges that there is a dearth of private, or even VA, 
medical records that totally and accurately reflect the true 
nature of the veteran's feet disabilities from 1944 to 
present.  The most relevant of the documents appear to be the 
service medical records and the most recent VA examination 
report.  

Nevertheless, as noted above, the veteran's assertions and 
statements regarding his disabilities have remained constant.  
More importantly, there is a lack of hard medical evidence in 
the form of medical records that provide information that is 
contrary to the veteran's statements.  The Board notes that 
the veteran is competent to report on that which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While 
he is not competent to provide a diagnosis with respect to a 
disorder, he is competent to describe the symptoms and 
manifestations he has observed over the years.  The Board 
finds the veteran's statements credible and believable.  

In applying the old and new rating criteria to the limited 
amount of hard medical evidence, the Board finds that there 
is some ambiguity.  Nevertheless, the Board concludes that 
the totality of the evidence in the file appears to be at 
least in approximate balance.  As the Board is unable to 
conclude that the preponderance of the evidence is against 
the claim, the claim may not be denied.  From April 1946 to 
January 1998, both feet were affected.  There were apparently 
color changes of the feet along with impaired sensation 
and/or cold sensitivity.  It appears that swelling and 
redness were also present.  Therefore, under the old 
criteria, the symptoms and manifestations, while they do not 
exactly mirror the criteria, most closely approximate the 
assignment of a 30 percent rating.  

Under the new criteria that became effective in January 1998, 
the Board also concludes that the evidence more closely 
resembles the symptoms and manifestations needed for a 30 
percent disability rating for each extremity.  There appears 
to be some loss of strength in both feet.  The color of the 
veteran's feet has been categorized as being purplish and 
there are nail abnormalities along with locally impaired 
sensation.  Therefore, it is the conclusion of the Board that 
the evidence supports an evaluation of 30 percent from 
January 1998 to the present for the residuals of trench foot 
of the right foot and also the left foot.

The veteran may argue that the Court's finding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), should be applied in rating 
the severity of his disorder because he experienced numbness 
sensations, i.e., pain, in his feet and lower extremities.  
The Board finds that this argument is without merit.  The 
guidance provided by the Court in DeLuca is to be followed in 
adjudicating a claim when the relevant Diagnostic Code 
pertains to limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  In that the veteran's disability is 
rated pursuant to 38 C.F.R. Part 4, Diagnostic Codes 7122 
(1997) and (2001), which do not contemplate limitation of 
motion in rating the severity of the veteran's disorder, 
DeLuca is not applicable.  
Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that his cold injury 
residuals are manifested by pain or numbness plus nail 
abnormalities and locally impaired sensation.  Thus, his cold 
injury residuals meet the criteria for a 30 percent rating 
for each foot under Diagnostic Code 7122.  In this regard, 
the Board observes that 30 percent is the maximum rating 
available under this code.  Furthermore, the Board observes 
that no other diagnostic code provides for a higher 
evaluation based on the evidence of record.




ORDER

1.  An evaluation of 30 percent for bilateral trench foot 
(cold injury), from April 1, 1946, to January 12, 1998, on 
appeal from an initial grant of service connection, is 
granted, subject to the regulations governing disbursement of 
monetary benefits.

2.  An evaluation of 30 percent for the residuals of a cold 
injury of the right lower extremity, after January 11, 1998, 
and prior to January 4, 2005, on appeal from an initial grant 
of service connection, is granted, subject to the regulations 
governing disbursement of monetary benefits.

3.  An evaluation of 30 percent or the residuals of a cold 
injury of the left lower extremity, after January 11, 1998, 
and prior to January 4, 2005, on appeal from an initial grant 
of service connection, is granted, subject to the regulations 
governing disbursement of monetary benefits.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


